Dismissed and Memorandum Opinion filed July 1, 2004








Dismissed and Memorandum Opinion filed July 1, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00314-CV
____________
 
IN RE SOUTHERN RISK SPECIALISTS,
INC., Relator
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N
This is an original proceeding filed by relator,
Southern Risk Specialists, Inc.
On June 18, 2004, relator filed a
motion to dismiss its petition for writ of mandamus.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the petition for writ of mandamus is ordered
dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 1, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.